 



Exhibit 10.36
ACKNOWLEDGEMENT AGREEMENT
     This ACKNOWLEDGEMENT AGREEMENT (“Agreement”), dated as of March 3, 2008 is
entered into by and among BANK OF AMERICA, N.A., as Senior Agent (as defined
below), SPECIAL SITUATIONS INVESTING GROUP, INC., as administrative agent and
collateral agent under the Bridge Facility Agreement (as defined below), THE
BANK OF NEW YORK TRUST COMPANY, N.A., as trustee and collateral agent under the
Indenture referred to below, and AMERICAN COLOR GRAPHICS, INC., a New York
corporation (the “Borrower”).
WITNESSETH:
     WHEREAS, the Borrower, ACG Holdings, Inc. as guarantor (the “Guarantor”),
the financial institutions party thereto from time to time (the “Senior
Lenders”), and Bank of America, N.A. as the administrative agent and collateral
agent for the Senior Lenders (in such capacity, the “Senior Agent”) are parties
to that certain Amended and Restated Credit Agreement, dated as of May 5, 2005,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, as further amended by that certain
letter agreement dated as of July 3, 2007, as further amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
August 28, 2007, as further amended by that certain Fifth Amendment to Amended
and Restated Credit Agreement and Temporary Waiver Agreement, dated as of
November 14, 2007, and as further amended by that certain Sixth Amendment to
Amended and Restated Credit Agreement and Temporary Waiver Agreement, dated as
of February 12, 2007 (as heretofore amended, the “Existing Credit Agreement”);
     WHEREAS, the Borrower, the Guarantor, certain lenders identified therein
(the “Bridge Lenders”) and Special Situations Investing Group, Inc., as the
administrative and collateral agent (the “Bridge Agent”) for the Bridge Lenders
have entered into that certain Bridge Facility Agreement, of even date herewith,
pursuant to which the Bridge Lenders have agreed to make certain credit
facilities available to the Borrower (the “Bridge Facility Agreement”);
     WHEREAS, the Borrower and The Bank of New York, as the trustee and the
collateral agent (in its capacity as collateral agent and any successor
collateral agent thereunder, the “Trustee”) are parties to that certain
Indenture, dated as of July 3, 2003 (as such Indenture may be amended, amended
and restated, supplemented or otherwise modified, from time to time at the
option of the parties thereto, the “Indenture”) governing the rights and duties
of the Borrower under the 10% Senior Secured Notes due 2010 and Second Lien
Supplemental Notes due March 15, 2008;
     WHEREAS, the Senior Agent, the Trustee and the Borrower are parties to and
governed by that certain Intercreditor Agreement, dated as of July 3, 2003 (the
“Noteholder Intercreditor Agreement”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Senior Agent, the Bridge Agent and the Borrower are parties to
and governed by that certain Bridge Facility Intercreditor Agreement, dated as
of March 3, 2008 (the “Bridge Facility Intercreditor Agreement”; and together
with the Noteholder Intercreditor Agreement, the “Intercreditor Agreements”)
     WHEREAS, the Borrower and the Guarantor have requested the Senior Agent and
the Senior Lenders to enter into a Seventh Amendment to Amended and Restated
Credit Agreement and Temporary Waiver Agreement, of even date herewith (the
“Seventh Amendment”), in connection with the Borrower’s entering into the Bridge
Facility Agreement;
     WHEREAS, the Senior Agent and the Senior Lenders are willing to enter into
the Seventh Amendment, subject to certain conditions, including without
limitation, the execution and delivery of this Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Definitions. Unless otherwise defined herein, (a) terms defined in the
Bridge Facility Intercreditor Agreement and used herein shall have the meanings
given to them in the Bridge Facility Intercreditor Agreement and (b) all terms
defined in the Noteholder Intercreditor Agreement and not defined herein or in
the Bridge Facility Intercreditor Agreement shall have the meanings specified
therein.
     2. Acknowledgements.
          (a) The Trustee, on its own behalf and on behalf of the Noteholders,
acknowledges that the Senior Agent is entering into the Bridge Facility
Intercreditor Agreement and the Trustee consents to the terms thereof.
          (b) The Bridge Facility Agent, on its own behalf and on behalf of the
Bridge Lenders, acknowledges that the Senior Agent is party to the Noteholder
Intercreditor Agreement and the Bridge Facility Agent consents to the terms
thereof.
     3. Relative Rights. Prior to the Discharge of Senior Lender Claims (as
defined in each of the Intercreditor Agreements):
          (a) For the purpose of establishing the rights of the Senior Agent and
the Senior Lenders as against and relative to (i) the Trustee and the
Noteholders and (ii) the Bridge Agent and the Bridge Lenders, the Bridge Lender
Claims and the Noteholder Claims and all rights in respect thereto shall, in all
respects, be junior and subordinate to the Senior Lender Claims and the rights
of the Senior Agent and the Senior Lenders; and the Senior Agent and the Senior
Lenders may for all purposes treat the Bridge Lender Claims and the Noteholder
Claims as equally junior and subordinate without regard to the relative rights
and rankings of the junior

 



--------------------------------------------------------------------------------



 



claimants. By way of example, should the Bridge Lenders and the Noteholders be
granted additional liens as adequate protection as contemplated under Section 6
of each of the Intercreditor Agreements, the liens granted to such parties shall
be junior in all cases to the interests of the Senior Agent as provided in each
of the Intercreditor Agreements.
          (b) Notwithstanding the junior status of the Bridge Lender Claims and
the Noteholder Claims as provided in paragraph 2(a) above, each of the Trustee
and the Bridge Agent shall be authorized to exercise its own respective rights
and remedies under the Noteholder Documents and the Bridge Facility Documents,
respectively subject to the provisions of their respective Intercreditor
Agreements and of Sections 11.01 and 11.03 of the Indenture.
          (c) The Bridge Agent, for itself and on behalf of the Bridge Lenders,
agrees that the provisions of Section 2.04, the representations and warranties
contained in Article VI, the affirmative and negative covenants set forth in
Articles VII and VIII of the Bridge Facility Agreement, respectively, and any
similar or related covenant, representation or warranty contained in any other
Bridge Facility Document (collectively, the “Applicable Provisions”), shall be
suspended and have no force and effect. For the avoidance of doubt and without
limiting the generality of the foregoing, prior to the Discharge of Senior
Lender Claims, the Bridge Agent, for itself and on behalf of the Bridge Lenders,
agrees that the Bridge Agent and the Bridge Lenders shall not declare a Default
or Event of Default (within the meaning of the Bridge Facility Agreement),
impose a default rate of interest, refuse to make loans under Section 5.02 of
the Bridge Facility Agreement, or exercise any rights or remedies under
Section 9.02 of the Bridge Facility Agreement or any other Bridge Lender
Documents as a result of (i) the Borrower’s or the Guarantor’s failure to comply
with the Applicable Provisions or (ii) Sections 9.01(f) (Inability to Pay
Debts), 9.01(g) (Judgments), 9.01(h) (ERISA), 9.01(i) (Invalidity of Loan
Documents), 9.01(j) (Change of Control), or 9.01(k) (Default under Permitted
Receivables Financing) of the Bridge Facility Agreement. Notwithstanding the
foregoing, the Bridge Lenders shall have the right to refuse to make Incremental
Advances (as defined in the Bridge Facility Agreement) as a result of a failure
of any condition set forth in Section 5.02(c), (d), (e), (f) or (g) thereof.
          (d) The Bridge Facility Agreement shall not be amended to create or
impose any affirmative or negative covenants, representations or warranties,
defaults or events of default (or the functional equivalent of such provisions)
or other obligations on the Borrower or the Guarantor which would be or become
effective prior to the Discharge of the Senior Lender Claims.
     4. Reinstatement of Bridge Facility Agreement Provisions. Upon the
Discharge of Senior Lender Claims, all of the Applicable Provisions, and all
Defaults and Events of Default that occurred prior to and are continuing at the
Discharge of Senior Lender Claims, shall, without notice to the Borrower or any
other Person, immediately be fully reinstated and become effective for all
purposes under the Bridge Facility Agreement and the other Bridge Facility
Documents.
     5. Payments of Amounts, etc. to the Trustee. The Bridge Agent, on behalf of
itself and the Bridge Lenders, hereby directs the Senior Agent to pay all
amounts payable to the Bridge Agent under the Bridge Facility, and deliver any
proceeds of Common Collateral (as defined in each of the Intercreditor
Agreements) and all Pledged Collateral (as defined in each of the

 



--------------------------------------------------------------------------------



 



Intercreditor Agreements) deliverable to the Bridge Agent, to the Trustee on
behalf of the Bridge Agent and the Bridge Lenders. The Senior Agent shall have
discharged its obligations to the Bridge Agent and the Bridge Lenders upon
delivery of such amounts, any such proceeds and Pledged Collateral, if any, to
the Trustee upon delivery of the same.
     6. Supplemental Indenture. The Trustee and the Borrower represent that they
have entered into the First Supplemental Indenture, in the form annexed hereto
as Exhibit “A”.
     7. Waiver of Certain Claims; Reaffirmation. Each of the Trustee, on its own
behalf and on behalf of the Noteholders, and the Bridge Agent, on its own behalf
and on behalf of the Bridge Lenders, agrees that it shall not assert that any of
the provisions of their respective Intercreditor Agreement or any of their
agreements to act or forbear from acting, is unenforceable or is excused by
virtue of the execution and consummation of this Agreement or the Bridge
Facility Intercreditor Agreement or as a result of any conflict between the
provisions of this Agreement and each of the Intercreditor Agreements or a
conflict between the provisions of each Intercreditor Agreement. Each of the
Trustee, on its own behalf and on behalf of the Noteholders, and the Bridge
Agent, on its own behalf and on behalf of the Bridge Lenders, hereby reaffirms
that it is bound by all of the terms and obligations of the respective
Intercreditor Agreement to which it is a party and that it is responsible for
the observation and full performance of such respective terms and obligations.
     8. Representations and Warranties. Each of the parties hereto represent and
warrant to the other parties hereto that, as of the date hereof:
          (a) the execution, delivery and performance by such party of this
Agreement (i) has been duly authorized by all requisite corporate action on the
part of such party; and (ii) will not violate (x) any provision of any statute,
rule or regulation, or any organizational document of such party, (y) any
applicable order of any court or any rule, regulation or order of any other
agency of government, or (z) any indenture, agreement or other instrument to
which such party is a party or by which such party or any of its property is
bound, or be in conflict with, result in a breach of, constitute (with notice or
lapse of time or both) a default under, or create any right to terminate, any
such indenture, agreement, or other instrument;
          (b) such party has obtained all consents and waivers from any Persons
(as defined in each Intercreditor Agreements) necessary for the execution,
delivery and performance of this Agreement, and any other document or
transaction contemplated hereby;
     9. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Senior Lender Documents or the Bridge Lender
Documents, the provisions of this Agreement shall govern.
     10. Continuing Nature of this Agreement. This Agreement shall continue to
be effective until the Discharge of Senior Lender Claims shall have occurred.
The terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding (as defined in each of the
Intercreditor Agreements).
     11. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Bridge Agent, the Trustee or the Senior
Agent shall be

 



--------------------------------------------------------------------------------



 



deemed to be made unless the same shall be in writing and signed on behalf of
the party making the same or its authorized agent and each waiver, if any, shall
be a waiver only with respect to the specific instance involved and shall in no
way impair the rights of the parties making such waiver or the obligations of
the other parties to such party in any other respect or at any other time. The
Borrower and Guarantors shall not have any right to amend, modify or waive any
provision of this Agreement without the consent of the Bridge Agent, the Trustee
and the Senior Agent, as applicable, nor shall any consent or signed writing be
required of any of them to effect any amendment, modification or waiver of any
provision of this Agreement.
     12. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 12 below for such party. Service so made shall
be deemed to be completed three (3) days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder based on forum non conveniens, and any objection to the venue of any
action instituted hereunder. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement or any other Loan Document, or any
course of conduct, course of dealing, verbal or written statement or action of
any party hereto.
     13. Notices. All notices to the Noteholders, the Bridge Lenders, the Senior
Lenders, the Senior Agent, the Bridge Agent, or the Trustee which are permitted
or required under this Agreement shall be sent in accordance with the terms of
the applicable Intercreditor Agreement.
     14. Documents. This Agreement is a Bridge Lender Document and a Noteholder
Document, as the case may be, and shall (unless expressly indicated herein or
therein) be construed, administered, and applied, in accordance with all of the
terms and provisions of the respective Bridge Lender Documents and the
Noteholder Documents, as the case may be.
     15. Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.
     16. Binding on Successors and Assigns. This Agreement shall be binding upon
the Senior Agent, the Senior Lenders, the Trustee, the Noteholders, the Bridge
Agent, the Bridge Lenders, and their respective permitted successors and
assigns.
     17. Specific Performance. The Senior Agent may demand specific performance
of this Agreement. The Bridge Agent, on behalf of itself and the Bridge Lenders
and the Trustee, on behalf of itself and the Noteholders, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by the Senior Agent.
     18. Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement. In the computation of time
periods, unless otherwise specified, the word “from”

 



--------------------------------------------------------------------------------



 



means “from and including” and each of the words “to” and “until” means “to but
excluding” and the word “through” means “to and including”.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.
     20. Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     21. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the Senior Agent and the Senior
Lenders and their respective successors and assigns and, to the extent
applicable, the Borrower, the Guarantors, the Bridge Agent, the Bridge Lenders,
the Trustee and the Noteholders and their respective permitted successors and
assigns. No other Person, shall have or be entitled to assert rights or benefits
hereunder. Notwithstanding anything to the contrary in this Agreement, the
Borrower shall cause the Guarantors to comply with the terms of this Agreement.
     22. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or Guarantors shall include any Borrower or Guarantor
as debtor and debtor-in-possession and any receiver or trustee for the Borrower
or any Guarantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            Senior Agent:


BANK OF AMERICA, N.A., as Senior Agent
      By:           Name:           Title:  
        Address:          

            Trustee:


THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:           Name:           Title:       Address:            

            Bridge Agent:


SPECIAL SITUATIONS INVESTING GROUP, INC.,
as Bridge Agent
      By:           Name:           Title:       Address:          

[Signatures Continued]

 



--------------------------------------------------------------------------------



 



            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President     

Address:
100 Winner’s Circle
Brentwood, TN 37027
Attention: Patrick W. Kellick
Telecopy no.: (625) 377-0348
email address: pat.kellick@amcg.com

 